Case: 18-10759    Date Filed: 09/25/2018   Page: 1 of 5


                                                      [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 18-10759
                         Non-Argument Calendar
                       ________________________

                    D.C. Docket No. 1:17-cv-24338-UU



WALTER LEE WRIGHT,

                                              Plaintiff - Appellant,

versus

MELBA V. PEARSON,

                                              Defendant - Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                            (September 25, 2018)

Before WILSON, JILL PRYOR and JULIE CARNES, Circuit Judges.



PER CURIAM:
              Case: 18-10759     Date Filed: 09/25/2018    Page: 2 of 5


      William Lee Wright, a prisoner proceeding pro se, appeals the district

court’s sua sponte dismissal of his 42 U.S.C. § 1983 action against Assistant State

Attorney Melba Pearson. After careful review, we conclude that the district court

correctly determined that Pearson enjoyed official immunity and affirm the district

court’s judgment.

                                          I.

      Wright, a Florida state prisoner, filed a complaint alleging that Pearson

violated his Fourteenth Amendment procedural due process rights when in his state

post-conviction proceedings Pearson failed to turn over that evidence that Wright

sought to have DNA tested. After Wright filed his complaint, the magistrate judge

sua sponte screened the complaint to determine whether it “fail[ed] to state a claim

on which relief may be granted.” 28 U.S.C. § 1915(e)(2)(B)(ii). The magistrate

judge recommended that the complaint be dismissed because, among other

reasons, Pearson, as an assistant state attorney, is entitled to absolute immunity

from Wright’s claim.

      Wright filed a timely objection to the magistrate judge’s recommendation.

After considering Wright’s objections and performing a de novo review, the

district court adopted the magistrate judge’s recommendation, dismissed the

complaint without prejudice, and closed the case. Wright then filed a timely notice




                                          2
                Case: 18-10759     Date Filed: 09/25/2018   Page: 3 of 5


of appeal indicating that he was appealing the district court’s order adopting the

magistrate judge’s recommendation.

        On the same day, Wright filed a motion for reconsideration in the district

court. The district court subsequently denied the motion for reconsideration.

Wright did not file a notice of appeal from the denial of his motion for

reconsideration.

                                           II.

        On appeal, Wright contends that the district court erred in dismissing his

complaint, arguing that it failed to adequately consider the objections he raised to

the magistrate judge’s recommendation. He also contends that the district court

erred in denying his motion for reconsideration. We address these arguments in

turn.

        Wright first argues that the district court erred when it dismissed his

complaint for failing to state a claim on which relief may be granted. We review

de novo a district court’s sua sponte dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii)

for failure to state a claim. Mitchell v. Farcass, 112 F.3d 1483, 1489-90 (11th Cir.

1997). Dismissals under § 1915(e)(2)(B)(ii) are governed by the same standards as

dismissals under Federal Rule of Civil Procedure 12(b)(6). Id. We have

recognized that a case is due to be dismissed for failure to state a claim when

immunity “is an obvious bar given the allegations” in the complaint. Sibley v.


                                            3
              Case: 18-10759     Date Filed: 09/25/2018    Page: 4 of 5


Lando, 437 F.3d 1067, 1070 n.2 (11th Cir. 2005). And we have explained that “a

prosecutor enjoys absolute immunity from allegations stemming from the

prosecutor’s function as advocate.” Hart v. Hodges, 587 F.3d 1288, 1295-96 (11th

Cir. 2009) (alteration adopted) (internal quotation marks omitted). This absolute

immunity extends to a prosecutor’s conduct during post-conviction proceedings

that is “intimately associated with the judicial phase of the criminal process.” Id.

at 1296 (internal quotation marks omitted).

      Here, the district court properly concluded that Pearson enjoys absolutely

immunity from Wright’s claim and dismissed Wright’s complaint. Wright’s claim

arises out of action Pearson took as an assistant state attorney when she opposed

his request in post-conviction proceedings to perform DNA testing on certain

evidence. Because Wright’s allegations stem from actions that Pearson took while

acting as an advocate, Pearson enjoys immunity from suit. We acknowledge that

Wright raises other arguments about why the district court erred in dismissing his

complaint. But we need not address those issues because immunity provides a

wholly independent ground that supports the dismissal of his complaint. See

Sapuppo v. Allstate Floridian Ins., 739 F.3d 678, 680 (11th Cir. 2014).

      Wright also argues that the district court erred in denying his motion for

reconsideration. When an appellant’s notice of appeal specifies a judgment, we

have “no jurisdiction to review other judgments or issues which are not expressly


                                          4
                 Case: 18-10759       Date Filed: 09/25/2018        Page: 5 of 5


referred to and which are not impliedly intended for appeal.” Whetstone Candy

Co. v. Kraft Foods, Inc., 351 F.3d 1067, 1079-80 (11th Cir. 2003) (internal

quotation marks omitted). But we may allow an appeal from an order not

expressly designated in the notice of appeal when “the order that was not

designated was entered prior to or contemporaneously with the order(s) properly

designated in the notice of appeal.” KH Outdoor, LLC v. City of Trussville,

465 F.3d 1256, 1260 (11th Cir. 2006) (internal quotation marks omitted).

       Even construing Wright’s notice of appeal liberally, we conclude that

Wright filed only one notice of appeal that identified only the district court’s order

dismissing his complaint. When the district court subsequently denied his motion

for reconsideration, Wright did not file a new notice of appeal. We thus lack

jurisdiction to review Wright’s appeal of the district court order denying his

motion for reconsideration. 1

                                                III.

       For the foregoing reasons, we affirm the district court’s judgment.

       AFFIRMED.




       1
         Even if Wright had filed a notice of appeal from the order denying the motion for
reconsideration, we could not say that the district court abused its discretion in denying his
motion for reconsideration because, as we explained above, the allegations in his complaint
readily establish that Pearson enjoyed absolute immunity from his claim. See Wilchombe v.
TeeVee Toons, Inc., 555 F.3d 949, 957 (11th Cir. 2009).
                                                 5